I concur in the reversal of the judgment of the trial court on the ground stated in the opinion of Judge Savord. Further, I am of the opinion, on the issues raised on the pleadings, including the affirmative defenses in the answer of defendant, that the record does not show that the state, under its easement, after the highway was constructed, opened and used for road purposes over a period of years, had the right to go upon plaintiffs' land and appropriate the improvement and the land itself without an affirmative showing that plaintiffs had been compensated on the basis of fair and reasonable value.
On this premise, it follows that the permit issued to defendant did not confer on him a legal right to appropriate plaintiffs' property for his own use and benefit without plaintiffs' consent or reasonable compensation. *Page 328